8 So.3d 1277 (2009)
Robin GERALDS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-407.
District Court of Appeal of Florida, Fourth District.
May 13, 2009.
Robin Geralds, Riverview, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's summary denial of Robin Geralds's motion to correct illegal sentence by awarding jail time credit, filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Affirmance is without prejudice to Geralds's right to file a legally sufficient rule 3.800(a) motion to correct or a timely and verified rule 3.850 motion for postconviction relief specifically identifying record evidence demonstrating that she is entitled to additional jail credit, and quantifying the exact amount of credit allegedly due. See Thompkins v. State, 3 So.3d 438 (Fla. 4th DCA 2009).
Affirmed.
GROSS, C.J., MAY and DAMOORGIAN, JJ., concur.